IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         November 1, 2007

                                       No. 06-30737                   Charles R. Fulbruge III
                                                                              Clerk

TROY DOUSE

                                                  Plaintiff-Appellee
v.

GLOBAL PIPELINES PLUS, et al.

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:04-CV-01380


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff Troy Douse is a Jones Act seaman employed by Defendant Energy
Catering; Douse worked as a bedroom/galley hand on vessels owned and
operated by Defendant Global Pipelines. Having been injured in transport
between two vessels, Douse filed suit for maintenance and cure against Energy
Catering and for negligence against Global Pipelines. In a bench trial, the
district court rendered judgment in favor of the plaintiff, finding that he was
entitled to maintenance and cure through the present, future maintenance and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30737

cure, past and future pain and suffering, and past and future economic losses.
Defendants appeal the future economic losses award, the future medical
expenses award, the past and future maintenance awards, and the past and
future pain and suffering awards. They also seek a reduction of the lost wages
and medical expense awards, as well as the award of prejudgment interest.
      “The standard of review for a bench trial is well established: findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” Water
Craft Mgmt. LLC v. Mercury Marine, 457 F.3d 484, 488 (5th Cir. 2006) (quoting
In re Mid-South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005)); see also FED. R.
CIV. P. 52(a). Damage awards are considered factual issues subject to the clear
error standard. Employers Nat'l Ins. Co. v. Chaddrick, 826 F.2d 381, 386 (5th
Cir. 1987).
      Having considered the oral and written arguments of the parties, as well
as the evidence of record, we conclude that the district court's decision was not
affected by any error of law or clear error of fact. Accordingly, the judgment of
the district court is AFFIRMED.




                                       2